Citation Nr: 1632043	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  11-27 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than March 13, 2009, for the grant of service connection for degenerative disc disease (DDD) of the cervical spine with fusion and retained hardware from C3-4, C 4-7, and C7 to T2.

2.  Entitlement to an effective date earlier than March 13, 2009, for entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert J. Osborne, Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the January 2010 rating decision, the RO awarded entitlement to a TDIU and service connection for DDD of the cervical spine with fusion from C7 toT2, both effective March 13, 2009.  In a June 2010 statement, the Veteran disagreed with the effective dates assigned and asserted clear and unmistakable error (CUE) in the January 2010 rating decision.  However, CUE claims only involve final prior decisions.  See 38 C.F.R. § 3.105 (2015).  As the January 2010 rating decision is currently on appeal and will be subsumed by this Board decision, the January 2010 rating decision is not final and may not be the subject of a valid CUE claim at this time.  See 38 U.S.C.A. §§ 7105, 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.1400 et seq. (2015).  As such, the matter of whether the January 2010 determinations contain CUE is moot.

In the Veteran's October 2011 VA Form 9 (substantive appeal), he requested a video-conference before a Veterans Law Judge at the RO.  In a February 2012 statement, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

In April 2014, the Board remanded the Veteran's claims for further evidentiary development.  

In a May 2014 statement, the Veteran requested a Decision Review Officer (DRO) hearing, which was conducted in January 2015.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to an effective date earlier than March 13, 2009, for the award of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for entitlement to service connection for a cervical spine disability was received by VA on March 13, 2009.

2.  No document that can be construed as a claim for entitlement to service connection for a cervical spine disability prior to March 13, 2009.


CONCLUSIONS OF LAW

The criteria for entitlement to an effective date earlier than March 12, 2009, for the grant of service connection for DDD of the cervical spine with fusion and retained hardware from C3-4, C 4-7, and C7 to T2, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157 (in effect prior to March 24, 2015), 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Clams Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

With respect to the earlier effective date claim adjudicated herein, it arises from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection for DDD of the of the cervical spine with fusion and retained hardware from C3-4, C 4-7, and C7 to T2.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  In any event, the RO notified the Veteran in June 2010 of the information and evidence needed to substantiate and complete his earlier effective date claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was then readjudicated in the April 2015 supplemental statement of the case (SSOC).

VA fulfilled its duty to assist the Veteran in obtaining all relevant, identified and available evidence relating to the claim.  There is no evidence that there are any outstanding records relevant to the claim. 

II.  Earlier Effective Date 

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following separation from service if the claim for compensation was received within one year of separation.  38 U.S.C.A. § 5110(b)(1).  See also 38 C.F.R. § 3.400(b)(2)(i) (effective date for claim for disability compensation is date of receipt of claim or date entitlement arose, whichever is later, unless filed within a year of separation).

The Board notes that VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed.Cir.2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed.Cir.1999) (noting that even an informal claim must be in writing); Brannon v. West, 12 Vet.App. 32, 35 (1998).

The Veteran seeks entitlement to an effective date earlier than March 13, 2009, for the grant of service connection for DDD of the cervical spine with fusion and retained hardware from C3-4, C 4-7, and C7 to T2.

Historically, the Veteran separated from active service in November 1994.  On March 13, 2009, VA received the Veteran's claim of entitlement to service connection for a cervical spine disability.  In a January 2010 rating decision, the Veteran was granted service connection for DDD of the cervical spine with fusion from C7 to T2, effective March 13, 2009, the date of his claim for service connection.  In June 2010, the Veteran appealed the assigned effective date.

Initially, the Board notes that there is no evidence or allegation that the Veteran filed a claim for service connection for any cervical spine disability within one year of service discharge.  Therefore, assignment of an effective date back to the day following service discharge is not possible.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

Entitlement likely arose earlier than the established effective date as VA has determined that the current neck disability is related to an in- service injury.  Accordingly, the case turns on the date of receipt of the Veteran's claim as the effective date is the later of these two aspects of the claim.

The Board finds that the evidence does not suggest and the Veteran does not contend that he submitted a formal claim for service connection for a cervical spine disability prior to March 13, 2009.

First, the Veteran contends that an earlier claim was raised by the record.  Second, he contends that a claim should be inferred because the examiner who conducted his separation examination filed other service connection claims and, therefore, should have included a claim for the cervical spine.  See, e.g., DRO hearing dated January 2015.

As to the Veteran's first contention, the Board finds that the evidence of record dated prior to March 13, 2009, does not constitute a claim.  Indeed, prior to March 13, 2009, the evidence of record includes the Veteran's statements, VA and private treatment records documenting cervical spine diagnoses, and multiple service connection claims for disabilities other than the cervical spine (such as hearing loss, heart burn, and back disability).

The Board finds that the medical evidence pertaining to a neck disability does not constitute a claim.  It is well established that the mere presence of medical evidence does not establish an intent to seek service connection.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (holding that the mere receipt of medical records could not be construed as an informal claim); see also Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006) ("[W]here there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.").  Moreover, the Board notes that the provisions of 38 C.F.R. § 3.157, which provide that a report of examination or hospitalization may be accepted as an informal claim for an increased rating or claim to reopen, are not applicable as the claim at issue is one for service connection.

The Board finds that the Veteran's correspondence related to his back and other service connection claims do not constitute service connection claims for a cervical spine disability as they do not identify that such benefits are sought.  For instance, in February 2008, the Veteran submitted a statement describing the history and severity of his service-connected back disability.  The first sentence of the statement clearly sets forth the intent to seek an increased rating, not service connection:  "Regarding my application . . . for service connected compensation for degenerative disc disease (claimed now as intervertebral disc syndrome)."  Additionally, the last sentence of the statement, which requests a "fair decision regarding the service connected conditions," further supports that the statement pertains not to his nonservice-connected neck disability, but his service-connected back disability.  Additionally, the RO denied the claim for an increased rating for the back in March 2008 and the Veteran's former attorney representative failed to mention the Veteran's nonservice-connected neck disability, or the RO's failure to address entitlement to service connection for a neck disability, in his October 2008 notice of disagreement.  It was not until March 13, 2009, that the Veteran raised the issue of entitlement to service connection for a neck disability.  Accordingly, the March 13, 2009, statement is the earliest correspondence that can be construed as a service connection claim for a neck disability.  See Brokowski, 23 Vet. App. 79.

As to the Veteran's second contention, the Board finds that the examiner who conducted the Veteran's separation examination did not have a duty to file a claim on his behalf.  VA's duty to assist does not include the duty to file a claim on behalf of a Veteran.  While the Veteran's attorney correctly noted that VA has a duty to give a sympathetic reading to the Veteran's filings by determining all potential claims raised by the evidence, VA examiners do not have a duty to file claims on the Veteran's behalf.  Moreover, as discussed above, the record did not reasonably raise a claim for service connection for a neck disability.  This is particularly as the Veteran was represented by counsel since 2008, that is, prior to his March 13, 2009, service connection claim. 

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to an effective date earlier than March 13, 2009, for the grant of service connection for DDD of the cervical spine with fusion and retained hardware from C3-4, C 4-7, and C7 to T2.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date earlier than March 13, 2009, for the grant of service connection for DDD of the cervical spine with fusion and retained hardware from C3-4, C 4-7, and C7 to T2, is denied.


REMAND

The Veteran seeks an effective date earlier than March 13, 2009, for entitlement to a TDIU.

In a 1997 Social Security Administration (SSA) decision, it was determined that the Veteran was disabled since January 1995 due to a combination of physical and psychiatric disabilities.   

In November 2007, the Veteran filed claims for entitlement to higher ratings for his service-connected back disability and headaches.  During the appeal period and in support of his appeal for higher ratings, evidence was received which indicated that the Veteran was unable to maintain employment.  For example, in a February 2008 statement, the Veteran indicated that he is unable to work due to his neck and back disabilities.  Furthermore, in the February 2008 statement, the Veteran described his prior neck and back surgeries and the severity of his disabilities.  During a December 2007 examination for the brain and spinal cord, the Veteran reported that he is currently unemployed, as he has experienced severe back, neck, and headache pain.  The Veteran explained that he is unable to lift more than a gallon of milk, unable to walk more than a quarter mile, and unable to sit or stand for prolonged periods of time due to his disabilities.  Notably, the VA examiner indicated that the Veteran was not prescribed bedrest for his back disability; rather, his physician recommended for the Veteran to continue activities that he can tolerate.  The VA examiner stated that the Veteran's back disability occasionally requires bedrest because he has flare-ups occurring three to four times a week lasting for hours.  

Here, the Board finds that the Veteran's November 2007 claims raised the issue of entitlement to a TDIU as he submitted evidence of a medical disability; made a claim for the highest rating possible; and submitted evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the underlying claim for benefits.  Rice, 22 Vet. App. at 454.

Prior to March 13, 2009, the Veteran was in receipt of a combined rating of 30 percent.  As such, he did not meet the criteria for consideration of TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  Nevertheless, the Veteran may still warrant entitlement to a TDIU prior to March 13, 2009, if the evidence shows that his service-connected disabilities have precluded him from securing or following substantially gainful employment at that time.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b).  There is no examination of record to determine if service-connected disability precluded the Veteran from working prior to March 13, 2009.  

The record reflects that the Veteran applied for vocational rehabilitation from VA in June 1995.  The vocational and rehabilitation folder should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's vocational and rehabilitation folder should be associated with the claims file.  

2.  Refer the Veteran's claims file and a copy of this remand to a VA examiner for a record review and determination of whether the Veteran was precluded from working due to service-connected disability (degenerative disc disease of the lumbar spine, rated 10 percent, hiatal hernia with reflux, rated 10 percent, mixed headaches, rated 10 percent, and labyrinthitis, hemorrhoids and nephrolithiasis, each rated 0 percent) during any period prior to March 13, 2009.  The Veteran's education and experience (aircraft maintenance in service) together with the medical evidence should be considered.  A complete rationale for all opinions should be included.  

3.  If it is determined that service-connected disability precluded the Veteran from working prior to March 13, 2009, refer the Veteran's claim to the VA's Director of Compensation Service for consideration of entitlement to a TDIU prior to March 13, 2009, under the provisions of 38 C.F.R. § 4.16(b).

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


